72 S.W.3d 346 (2002)
John Tuy PHAM, Appellant,
v.
The STATE of Texas.
No. 198-01.
Court of Criminal Appeals of Texas.
April 10, 2002.
G. Allen Goodling, Houston, for appellant.
Jeffrey L. Van Horn, First Assist. St. Att., Matthew Paul, State's Attorney, Austin, for state.

OPINION
The opinion of the Court was delivered PER CURIAM.
A jury found Appellant guilty of murder and assessed punishment at confinement for life. The Court of Appeals reversed the conviction based on its conclusion that the trial court erred to admit Appellant's confession. Pham v. State, 36 S.W.3d 199 (Tex.App.-Houston [1st Dist.] 2000). The Court of Appeals held the confession was inadmissible because of the State's violation of V.T.C.A. Family Code, § 52.02(b), which requires that a juvenile's parent or guardian be promptly notified that the juvenile has been taken into custody. The Court of Appeals concluded the trial court reversibly erred to admit Appellant's confession. See Article 38.23, V.A.C.C.P.; Tex.R.App.P. 44.2(b).
The State has filed a petition for discretionary review contending the Court of Appeals erred to conclude that any statement given by the juvenile must be suppressed because of the failure to notify the juvenile's parent, guardian, or custodian that the juvenile had been taken into custody. The State also argues that no causal connection exists between the failure to notify and any statement subsequently made by the juvenile.
Recently, in Gonzales v. State, 67 S.W.3d 910 (Tex.Crim.App.2002), we addressed the same issue. We concluded that before a juvenile's written statement can be excluded, there must be a causal connection between the Family Code violation and the making of the statement. Id. at 912. The Court of Appeals in the instant case did not have the benefit of our opinion in Gonzales. Accordingly, we grant grounds one and two of the State's petition for discretionary review, vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of our opinion in Gonzales.